Case 6:20-cv-01456-JDC-CBW Document 27 Filed 09/07/21 Page 1 of 7 PageID #: 247




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


 MULTINATIONAL ASSOC. OF                         CASE NO. 6:20-CV-01456
 SUPPORTIVE CARE IN CANCER

 VERSUS                                          JUDGE JAMES D. CAIN, JR.

 M C I GROUP CANADA INC                          MAGISTRATE JUDGE CAROL B.
                                                 WHITEHURST


                              MEMORANDUM RULING

       Before the court is a Motion to Dismiss [doc. 21] filed by defendant MCI Group

 Canada Inc. (“MCI”) and seeking dismissal under Federal Rule of Civil Procedure 12(b)(6)

 of the claims raised in the amended complaint of plaintiff Multinational Association of

 Supportive Care in Cancer (“MASCC”). MASCC opposes the motion. Doc. 25.

                                            I.
                                      BACKGROUND

       This suit arises from a contract between MASCC, an organization dedicated to

 research and education in supportive care for people with cancer, and MCI, a company that

 provides conference organization, planning, and management services. As outlined in the

 court’s prior ruling, MASCC alleges as follows: MASCC hired MCI to organize, plan, and

 manage its 2020, 2022, and 2023 annual meetings. To that end, MASCC and MCI entered

 into an Agreement for Professional Congress Organizing Services (the “Agreement”) to

 organize, plan, and manage these meetings. The 2020 meeting was supposed to occur in

 Seville, Spain, in June 2020. MCI entered into an agreement with Congresos Y Turismo
Case 6:20-cv-01456-JDC-CBW Document 27 Filed 09/07/21 Page 2 of 7 PageID #: 248




 de Sevilla, S.A. for the rental of the Seville Conference and Exhibition Centre to hold the

 annual meeting (referred to as the “Congress”).

        According to the complaint, the Agreement obligated MCI to obtain event

 cancellation insurance prior to signing any venue and/or hotel contract and upon

 finalization of the Congress Operating Budget. MCI failed to procure event cancellation

 insurance before the 2020 Annual Meeting was cancelled due to the COVID-19 global

 pandemic. MASCC alleges that it incurred substantial losses due to the uninsured

 cancellation of the 2020 Congress and that MCI refused to absolve it from these losses

 awhile billing additional expenses for the cancellation.

        MASCC filed suit in this court, seeking (1) a judicial declaration that MCI breached

 the Agreement by failing to secure event cancellation insurance prior to signing venue

 and/or hotel contracts for the 2020 Congress to be held in Seville Spain; (2) damages for

 its financial losses and termination of the Agreement based on MCI's alleged breach of

 contract for failing to secure event cancellation insurance; (3) damages for unfair trade

 practices. Doc. 1. MCI moved to dismiss all of these claims under Federal Rule of Civil

 Procedure 12(b)(6), arguing that (1) MASCC’s allegations did not meet the high bar

 required to sustain an unfair trade practices claim and (2) MASCC was seeking to terminate

 the contract for cause but could not do so because it had not complied with the notice and

 termination provisions of the Agreement.




                                              2
Case 6:20-cv-01456-JDC-CBW Document 27 Filed 09/07/21 Page 3 of 7 PageID #: 249




         The Agreement was signed in 2018 and expires on December 31, 2023. See doc. 1,

 att. 1, p. 1. Before the end of this term MASCC may terminate the contract for cause under

 § 5.2.1 Id. at 3–4. Under § 5.2.1, however, it must first fulfill certain notice requirements:

                 Before notice of termination may be given by [MASCC], it shall
         inform [MCI] in writing of the grounds on which it intends to seek
         termination, and within ten (10) days thereof the Parties shall meet in person
         or via teleconference and make bona fide efforts to resolve and/or obviate
         the intended ground(s) for termination. In the event the Parties are unable to
         resolve the asserted grounds for termination within thirty (30) days of the
         commencement of discussions between them, [MASCC] may give notice for
         termination for cause and within [ten] (10) days thereafter shall pay to [MCI]
         all cancellation and supplier fees payable at the date of termination as set
         forth below.

 Id. at 4.

         The court agreed with MCI, granting the motion as to the unfair trade practices claim

 and denying it, conditional on amendment by MASCC, as to the breach of contract and

 declaratory judgment claims. Doc. 16. Specifically, the court held that those claims were

 only viable if MASCC could show that it had complied with the notice provisions under §

 5.2 of the Agreement. Id.

         In the FAC, MASCC argues that it is entitled to judicial dissolution of the contract

 under Louisiana Civil Code article 2013 and that the contract contains no conditions

 precedent to this relief. Doc. 18, ¶¶ 31, 33. It also asserts that § 5.2 violates Louisiana law

 and is therefore unenforceable. Id. at ¶¶ 36, 48–50. Finally, it maintains that it has complied



 1
   Grounds for termination for cause include “[t]he commission by [MCI] of any material misrepresentation or any
 dishonest or fraudulent act in the inducement to enter into the Agreement or the performance of any obligations
 hereunder,” MCI’s “persistent failure to perform or comply with any material provision(s) of this Agreement,” or
 “[n]ew laws [that] will prevent participants and/or sponsors to contribute to the Congress to such a large and
 unforeseeable extent that a continuation of this Agreement is not possible for [MCI].” Doc. 1, att. 1, pp. 3–4.


                                                        3
Case 6:20-cv-01456-JDC-CBW Document 27 Filed 09/07/21 Page 4 of 7 PageID #: 250




 with § 5.2.1’s notice requirements by communicating its dissatisfaction to MCI verbally

 and in writing. Specifically, it states:

                MASCC complied with the notice provisions of Section 5 prior to
        filing its Complaint by providing both written and verbal communications in
        which MASCC identified MCI’s breaches of its obligations under the
        Contract (failing to procure event cancellation insurance, refusing to divest
        funds received from sponsors and registrants prior to cancellation of the 2020
        Annual Meeting, and charging of COVID Management Fees). Furthermore,
        following these communications, the parties participated in a video
        conference in an effort to resolve MCI’s breach and discussed the asserted
        grounds for termination at length. More than thirty (30) days elapsed
        between the video conference and the filing of this lawsuit, at which time
        MCI was put on extremely clear notice that MASCC seeks judicial
        termination of the Contract.

 Id. at ¶ 41. In opposition to this motion it further maintains that the court erred in its analysis

 by requiring it to defend against an unpled affirmative defense. Doc. 25, p. 18

        MCI again moves for dismissal under Rule 12(b)(6), asserting that the new

 allegations do not show compliance with § 5.2 and that the claims fail as a matter of law

 as outlined in the court’s prior ruling. Doc. 21. It also asserts that the claim for declaratory

 judgment must be dismissed due to MASCC’s failure to allege future damages. Id. MASCC

 opposes the motion. Doc. 25.

                                                 II.
                                      LAW & APPLICATION

    A. Rule 12(b)(6) Standards

        Rule 12(b)(6) allows for dismissal of a claim when a plaintiff “fail[s] to state a claim

 upon which relief can be granted.” When reviewing such a motion, the court should focus

 on the complaint and its attachments. Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir.

 2012). The court can also consider documents referenced in and central to a party’s claims,


                                                 4
Case 6:20-cv-01456-JDC-CBW Document 27 Filed 09/07/21 Page 5 of 7 PageID #: 251




 as well as matters of which it may take judicial notice. Collins v. Morgan Stanley Dean

 Witter, 224 F.3d 496, 498–99 (5th Cir. 2000); Hall v. Hodgkins, 305 Fed. App’x 224, 227

 (5th Cir. 2008) (unpublished).

        Such motions are reviewed with the court “accepting all well-pleaded facts as true

 and viewing those facts in the light most favorable to the plaintiff.” Bustos v. Martini Club,

 Inc., 599 F.3d 458, 461 (5th Cir. 2010). However, “the plaintiff must plead enough facts

 ‘to state a claim to relief that is plausible on its face.’” In re Katrina Canal Breaches Litig.,

 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). Accordingly, the court’s task is not to evaluate the plaintiff’s likelihood of success

 but instead to determine whether the claim is both legally cognizable and plausible. Lone

 Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

    B. Application

        1. Compliance with § 5.2.1

        In the FAC, MASCC argues that it is entitled to judicial dissolution of the contract

 under Louisiana Civil Code article 2013 and that the contract contains no conditions

 precedent to this relief. Doc. 18, ¶¶ 31, 33. It also asserts that § 5.2 violates Louisiana law

 and is therefore unenforceable. Id. at ¶¶ 36, 48–50. Finally, it maintains that it complied

 with § 5.2.1’s notice requirements as outlined above. Id. at ¶ 41. In opposition to this

 motion it further maintains that the court erred in its analysis by requiring it to defend

 against an unpled affirmative defense. Doc. 25, p. 18.

        At this point the court will not revisit its determinations regarding MASCC’s

 obligation to comply with § 5.2.1 before terminating the contract. The company’s


                                                5
Case 6:20-cv-01456-JDC-CBW Document 27 Filed 09/07/21 Page 6 of 7 PageID #: 252




 allegations of written notice, however, suffice to satisfy this requirement at the pleading

 stage. While MCI asserts timing issues with MASCC’s alleged compliance, there is no

 heightened pleading requirement. MASCC is also under no obligation to attach

 correspondence to its amended complaint. To the extent that MCI disputes MASCC’s

 degree of compliance with § 5.2.1, it may raise this issue through affirmative defense and

 motion for summary judgment.

        2. Declaratory judgment claim

        A declaratory judgment claim that mirrors a breach of contract claim must be

 dismissed unless the plaintiff can allege future damages. See Veal v. Wells Fargo Bank,

 N.A., 2016 WL 6024534, at *6 (E.D. La. Oct. 4, 2016). MASCC premised its future

 damages on its potential obligation to remain in the contract with MCI, despite the fact that

 the parties’ working relationship had broken down. The court held that the claim was

 deficient both because MASCC failed to more particularly allege its future injury or show

 a right to terminate the contract, and granted leave to amend. Doc. 16, p. 13.

        The latter problem is handled above by the court’s determination that MASCC may

 proceed with allegations that it complied with § 5.2.1. As for the future injury, MASCC

 asserts that its obligation to pay projected management fees through 2023, upon a

 termination for cause under § 5.2.1, satisfies this requirement. The court agrees. The

 projected management fees owed are calculated from a percentage based on the time at

 which MASCC terminates the agreement. See doc. 1, att. 1, p. 5. To the extent MASCC’s

 exit from the Agreement is forestalled, it can show a threat of future injury.




                                              6
Case 6:20-cv-01456-JDC-CBW Document 27 Filed 09/07/21 Page 7 of 7 PageID #: 253




                                       III.
                                    CONCLUSION

       For the reasons stated above, the Motion to Dismiss [doc. 21] will be DENIED.

       THUS DONE AND SIGNED in Chambers on this 7th day of September, 2021.



                       __________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                           7
